Order appealed from, modified by reducing the amount decreed to be paid by Tompkins the purchaser, from $21,14 to $17,59 with interest from June 21, 1841. Neither party to have costs as against the other upon the appeal. The taxing officer directed, upon the taxation of the costs in the count below, to disallow all charges for drawing, engrossing- or copying any folios of the petitions and affidavits which state the substance or contents of any papers, petitions, orders, reports or other proceedings where the motion &c. was founded upon copies of such papers, petitions, orders, reports, &c.